Putnam County, No. 12-87-2. UPON CONSIDERATION of the motion filed by counsel for appellant, and agreed to by counsel for appellee, to continue the stay of execution of sentence in the above-styled cause and to extend the time for filing a petition for post-conviction relief,
IT IS ORDERED by the court that the motion be, and the same is hereby, granted, effective April 14, 1994.
IT IS FURTHER ORDERED by the court that the time for filing a petition for post-conviction relief is extended to thirty days after the disposition of the application for reopening filed by appellant in the Third District Court of Appeals on April 5, 1994, and any appeals therefrom.
IT IS FURTHER ORDERED by the court that counsel for appellant notify this court of the final disposition of appellant’s application for reopening within three days of the disposition of the application for reopening, including any appeals.
IT IS FURTHER ORDERED by the court that the stay granted by this court to allow appellant an opportunity to file a petition for post-conviction relief shall continue through the period allotted to appellant to file a petition for post-conviction relief. Absent such a filing within said time period, this stay will expire, and no further time will be granted except in unusual circumstances.
IT IS FURTHER ORDERED by the court that if a petition for post-conviction relief has been filed within the time allotted, a date-stamped copy of such petition shall be filed by appellant with the Clerk of this court, and this stay shall remain in effect until exhaustion of all state post-conviction proceedings, including any appeals.